Citation Nr: 1400121	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  08-03 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable disability rating for status post right inguinal hernia repair. 

2.  Entitlement to an initial compensable disability rating for a status post right inguinal hernia repair scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran served on active duty from July 1984 to December 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The issue on appeal was last before the Board in November 2011.  At that time, the Board remanded the claims for additional evidentiary development.  The case has now been returned to the Board for further appellate action. 

In addition to the paper claims file, there is a paperless, electronic claims file associated with the claim.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.


FINDINGS OF FACT

1.  The Veteran's repaired right inguinal hernia has not recurred and is not manifested by protrusion of any kind or use of a truss or belt.

2.  The Veteran's status post right inguinal hernia repair scar is linear and measures no more than 7.0 cm by 0.1 cm, is not manifested limitation of motion or loss of function of the affected area; is not tender or painful, deep, unstable, or adherent to underlying tissue; and there was no evidence of edema, disfigurement of face or neck, inflammation, or keloid.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for status post right inguinal hernia repair have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7338 (2013).

2.  The criteria for an initial compensable rating for status post right inguinal hernia repair scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (in effect prior to October 23, 2008); 38 C.F.R. §§ 4.25, 4.118, Diagnostic Codes 7801-7805 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The notice requirements were accomplished in letters sent in October 2006 and May 2008.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice was timely because the claims were readjudicated in a July 2012 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service records, and available private and VA treatment records have been obtained.  Pursuant to the Board's remand instructions, the Veteran was afforded appropriate VA examinations pertaining to the claims on appeal.  As such, the Board fids that the Veteran has been provided with appropriate VA examinations in connection with the claims, which provide opinions and sufficiently describe the manifestations of the Veteran's disabilities for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Higher initial ratings

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent 
the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Factual Background

Initially, the Board notes that the Veteran's application for compensation requested service-connection for left inguinal hernia repair.  Service treatment records make clear that the Veteran underwent a right inguinal hernia repair in 1990.  A service treatment record in August 1999 noted the Veteran was seen complaining of a possible left inguinal hernia.  However, physical examination revealed no hernia. The assessment was questionable early left inguinal hernia reducing spontaneously.  A November 2006 rating decision for eligibility for Vocational Rehabilitation noted service connection for right inguinal hernia repair.  On the November 2006 VA examination, the Veteran reported a left hernia repair and the examiner provided the same diagnosis.  

In a March 2007 decision the RO granted service connection for status post left inguinal hernia repair, and status post left inguinal hernia repair scar, and assigned noncompensable disability ratings, respectively.  The Veteran appealed for higher ratings.  Essentially, he contends that his disability results in restricted activities, to include restricted lifting, in order to avoid re-injury.  He also claims that his post surgical scar has disfigured his groin area.  

On VA examination in November 2009, the Veteran reported having a scar of the right groin and stated that the he had a left sided hernia repaired from the right side. Following examination, the examiner stated that for the VA established diagnosis 
of scar, status post left inguinal hernia repair, the diagnosis is changed to right inguinal herniorrhaphy with scar.  The examiner stated the diagnosis was changed "[b]ecause he NEVER had a left inguinal herniorrhaphy."  Accordingly, the Board remanded the claim to clarify whether the claimed disability on appeal was in fact residuals of a right hernia repair or residuals of a left hernia repair, and to determine on which side of the body the claimed surgical scar is located.  

Pursuant to the Board remand directives, the Veteran underwent a VA examination in November 2011.  Following a review of the claims file and an examination of the Veteran, the examiner noted that in October 1989 the Veteran was seen for right groin strain and was treated conservatively.  In April 1990 he was seen for a lump in his right groin and was found to have a right inguinal hernia for which he underwent surgery in May 1990, with subsequent right inguinal repair in June 1990.  The examiner noted that the Veteran had apparently been previously misinformed as to having a left, rather than a right inguinal hernia; however, on examination, the Veteran acknowledged that he had surgery on the right side.  Accordingly, the examiner concluded that the Veteran had a right sided hernia and hernia repair.  While he was seen in 1999 for a possible left inguinal hernia, there was no evidence that he had it repaired following the examination and currently he showed no evidence of a left inguinal hernia.  As such, the Board finds that the Veteran's claims for increased compensable disability ratings pertain to residuals of a right inguinal hernia repair and scar.  

Having determined that the disabilities on appeal are entitlement to an initial compensable disability rating for status post right inguinal hernia repair, and entitlement to an initial compensable disability rating for a status post right inguinal hernia repair scar, the Board will address the merits of the claims.

On VA examination in November 2006, the examiner noted a post herniorrhaphy scar in the abdomen measuring 5 by 0.3 cm.  There was no tenderness, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, disfigurement, hypopigmentation, hyperpigmentation, or abnormal texture.  
There was no evidence of skin disease present, nodules, lumps or cysts.  The 
scar was well-healed.  There was no inguinal, femoral, or ventral hernia noted 
on examination.  

On VA examination in November 2009, with regards to status post inguinal hernia repair, the Veteran described symptoms of pain with surgical repair, associated with the right inguinal herniorrhaphy in 1988 with residual scar tenderness.  On examination, the Veteran described a right sided post surgical scar that was not painful.  He denied skin breakdown or functional impairment due to the scar.  No other symptoms associated with the post surgical scar were reported.  The examiner noted a linear scar located precisely in the right inguinal region.  It measured 7.0 cm by 0.1 cm.  The scar was not painful on examination.  The scar was superficial 
with no underlying tissue damage, and there was no evidence of skin breakdown, inflammation, edema, or keloid formation.  The scar was not disfiguring and there was no limitation of function due to the scar.  Examination revealed no evidence of inguinal, femoral, or ventral hernia.  

On VA examination in November 2011, the examiner noted a history of inguinal hernia in 1989.  On examination, there was no evidence of an inguinal hernia on the right or left side.  The examiner noted a nonpainful, stable surgical scar that measured less than 39 square cm.  The examiner determined that the service connected status post right inguinal hernia repair and scar were not productive of any occupational impairment.  

Status post right inguinal hernia repair
 
The Veteran's status post right inguinal hernia repair has been rated under Diagnostic Code 7338.  The criteria under that Code provide a 0 percent disability rating for a hernia that is small, reducible, or without true hernia protrusion, or remediable hernia.  A 10 percent disability rating is provided for recurrent postoperative hernias that are readily reducible and well supported by truss or belt.  A 30 percent disability rating is provided for small recurrent postoperative hernias or unoperated irremediable hernias that are not well supported by truss, or not readily reducible.  A 60 percent disability rating is provided for large, recurrent postoperative hernias that are not well supported under ordinary conditions and not readily reducible when considered inoperable.  A note to the diagnostic code directs the rater to add 10 percent for bilateral involvement, provided the second hernia is compensable.  The more severely disabling hernia is rated and 10 percent, only, is added for the second hernia if the second hernia if of a compensable degree.  38 C.F.R. § 4.114, Diagnostic Code 7338 (2013).

As noted above, on several VA examinations during the appeal, the examiners concluded that the Veteran did not have any recurrence of the repaired inguinal hernia, or any residual except for a well healed scar.  Similarly, VA treatment records fail to show any residual or recurrence of the repaired inguinal hernia.  As such, the evidence indicates that the Veteran's right inguinal hernia is postoperative, with no evidence of recurrence.  In the absence of recurrence, the residuals of the right inguinal hernia do not more nearly approximate the criteria for a 10 percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7338 (2013).

In addition, the Board has also considered whether other diagnostic codes are applicable to the Veteran's right inguinal hernia residuals.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  However, as there is no diagnosis of, or treatment for another disorder other than the post surgical scar that is separately addressed below, the Board finds the other diagnostic codes contained under 38 C.F.R. § 4.114 are not applicable.

As the preponderance of the evidence is against the claim for assignment of any higher rating the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Status post right inguinal hernia repair scar

With regards to the Veteran's claim for an initial compensable rating for status post inguinal hernia repair scar, the scar is currently rated under 38 C.F.R. § 4.118, Diagnostic Code 7804.  

The schedular criteria for rating scars have undergone revision since the appellant filed his claim.  The amendment, affecting Diagnostic Codes 7800-7805, was effective October 23, 2008.  Those revisions are applicable only to claims filed on or after October 23, 2008.  73 Fed. Reg. 54, 708 (Sept. 23, 2008).  Additionally, a Veteran rated under the previous criteria may request review under the revised criteria.  In this case, the Veteran submitted his claim prior to 2008, and has not requested such consideration.  However, the RO informed him of the new criteria 
in the supplemental statement of the case in June 2009.  Therefore, the Board will consider the claim under the old and new criteria.  If application of the revised regulation results in a higher rating, the effective date for the higher disability 
rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.  

Under the criteria in effect prior to October 2008, a 10 percent disability rating is warranted for scars that are deep or that caused limited motion in an area or areas exceeding 6 square inches (39 square centimeters).  Scars covering a larger area or areas receive a higher rating.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  A deep scar is defined as one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2) (2008).

Under Diagnostic Code 7802, a 10 percent rating is warranted for superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118 (2008).  A superficial scar is defined as one not associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7802, Note (2) (2008).

Under Diagnostic Code 7803, a 10 percent rating is warranted for superficial and unstable scars.  38 C.F.R. § 4.118 (2008).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1) (2008).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (2) (2008).

Under Diagnostic Codes 7804, a 10 percent rating is warranted for superficial scars that are painful on examination.  38 C.F.R. § 4.118 (2008).  A superficial scar is defined as one not associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804, Note (1) (2008).


According to Diagnostic Code 7805, in effect prior to October 2008, other scars are to be evaluated based on the limitation of function of the affected body part.
 
Subsequent to October 23, 2008, non-burn related scars that do not affect the head, face or neck, may be rated under the diagnostic codes and criteria that follow.  73 Fed. Reg. 54708 (September 23, 2008).  Under the revised Diagnostic Code 7801, a 10 percent rating is warranted for scars that are deep and nonlinear in an area or areas exceeding 6 square inches (39 square centimeters).  Scars covering a larger area or areas receive a higher rating.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2013).  A deep scar is defined as one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 Note (1) (2013).

Under Diagnostic Code 7802, a 10 percent rating is warranted for scars that are superficial and nonlinear in an area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118 (2013).  A superficial scar is defined as one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2) (2013).

Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  38 C.F.R. § 4.118 (2013).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1) (2013).

With respect to the criteria found at Diagnostic Codes 7801 to 7805 (in effect prior to October 23, 2008), and the criteria found at Diagnostic Codes 7801 to 7804 (in effect since October 23, 2008), the Board finds that the evidence shows that the disability due to the Veteran's scar does not more nearly approximate the criteria for a compensable disability rating at any time during the appeal.  38 C.F.R. § 4.118 (2008 & 2013).

With respect to the criteria in effect prior to October 23, 2008, the evidence does not show limitation of motion caused by the hernia repair scar to warrant a compensable evaluation under Diagnostic Code 7805.  Also, the VA examiners noted that the scar was superficial rather than deep, and that it did not adhere to the underlying tissue such that a compensable rating under Diagnostic Code 7801 is warranted.  Moreover, the scar has been found to measure no more than 7.0 cm by 0.1 cm., and does not warrant a compensable rating under the revised criteria of Diagnostic Codes 7801 and 7802.  38 C.F.R. § 4.118 (2008 & 2013).

Further, on examination, there were no objective medical findings that showed the scar was painful, unstable or resulted in painful motion to warrant a compensable rating under the either version of Diagnostic Codes 7803 and 7804.  38 C.F.R. § 4.118 (2008 & 2013).  Although the Veteran alleged on his substantive appeal that the scar was still painful when touched and that there are limitations on his ability to lift, the Board finds the results on examination of a nontender scar resulting in no functional limitations to be more probative than lay assertions made in conjunction with the claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).

After a review of the record, the Board finds that neither the old or revised versions of Diagnostic Codes 7801-7805 support entitlement to a compensable rating.  The Board finds that the most probative evidence does not show that the symptoms associated with status post inguinal hernia repair scar more nearly approximated the criteria for a compensable rating at any time during the appeal.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008 & 2013).

As the preponderance of the evidence is against the claim for assignment of any higher rating the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board has considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms.  While the Veteran alleges his scar is disfiguring, the rating criteria contemplate disfiguring scars, but only disfiguring scars of the head, face, or neck support a compensable rating.  Thus, the Board finds his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

To the extent his symptomatology is not contemplated by the rating criteria, the Veteran does not contend and the evidence does not reflect that the scar or post-operative hernia results in frequent hospitalization or causes marked interference with employment.  Indeed, VA examinations have noted that neither the hernia nor the scar causes occupational impairment.  

As a final point, the Board notes that a claim for a total disability rating based on individual unemployability (TDIU) may be a component of a claim for higher 
rating if it is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case, there is no evidence or argument that the Veteran's service-connected status post inguinal hernia repair with scar render him unemployable.  As such, a claim for a TDIU due to either of the service-connected disabilities under consideration has not been reasonably raised, and no further action pursuant to Rice is required.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial compensable rating for status post right inguinal hernia repair is denied. 

An initial compensable rating for status post right inguinal hernia repair scar is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


